TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00302-CR



                               Terry Lynell Shaftner, Appellant

                                                 v.

                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 03-624-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On April 20, 2006, the trial court revoked appellant’s community supervision and

imposed sentence. Appellant timely filed both a motion for new trial and a notice of appeal. On

May 22, the trial court signed an order granting the motion for new trial.

               The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 14, 2006

Do Not Publish